Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 06/03/2019 in which claims 1-20 are pending and ready for examination.
Election/Restrictions
Claims 11-20 are allowable. Claims 1-10 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions subject matter of the invention being rejoined, as set forth in the Office action mailed on 06/03/2019, is hereby withdrawn and claims 1-10 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“predicting a corresponding first and second pack current for the first battery pack and the second battery pack, respectively, via a controller of the powertrain system using the corresponding maximum voltage limit; 
receiving, via the controller, a requested operating mode of the RESS; 
selecting the first or second pack current as a selected current based on the requested operating mode; 
predicting a pack voltage across each of the first battery pack and the second battery pack using the selected current and corresponding battery state models; 
predicting a total power capability of the RESS over a predetermined prediction horizon using the selected current to thereby generate a plurality of predicted power capability values; and 
controlling the requested operating mode over the predetermined prediction horizon, via the controller, using the plurality of predicted power capability values”.
As to claim 11, the cited prior arts alone or in combination fail to disclose:
“predict a corresponding first and second current of the first battery element and the second battery element, respectively, using the maximum voltage limits; 
receive a requested operating mode of the RESS; 
select the first or second current as a selected current based on the requested operating mode, including selecting a minimum of the first or second current; 
predict a voltage across each of the first battery element and the second battery element using the selected current and corresponding battery state space models;
predict a total power capability of the RESS over a predetermined prediction horizon using the predicted voltage to thereby generate a plurality of predicted power capability values; and 
control the requested operating mode over the predetermined prediction horizon using the plurality of predicted power capability values”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        August 22, 2022